
	
		I
		112th CONGRESS
		1st Session
		H. R. 3661
		IN THE HOUSE OF REPRESENTATIVES
		
			December 14, 2011
			Mr. Tiberi (for
			 himself, Mr. Neal,
			 Mr. Buchanan,
			 Mr. Rangel,
			 Mr. Gerlach,
			 Mr. Crowley,
			 Mr. Terry,
			 Mr. Pascrell, and
			 Mr. Cleaver) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent and expand the temporary minimum credit rate for the low-income
		  housing tax credit program.
	
	
		1.Temporary minimum credit rate
			 for the low-income housing tax credit program made permanent and
			 expanded
			(a)Minimum credit
			 amount for new buildings made permanentSubparagraph (A) of section 42(b)(2) of the
			 Internal Revenue Code of 1986 is amended by striking and before December
			 31, 2013.
			(b)Minimum credit
			 for existing buildingsSubsection (b) of section 42 of such Code
			 is amended by redesignating paragraph(3) as paragraph (4) and by inserting
			 after paragraph (2) the following new paragraph:
				
					(3)Minimum credit
				for existing buildingsIn the
				case of any existing building—
						(A)which is placed in
				service by the taxpayer after the date of the enactment of this paragraph,
				and
						(B)which is not
				federally subsidized for the taxable year,
						the
				applicable percentage shall not be less than 4
				percent..
			(c)Conforming
			 amendmentSection 42(b)(2) of such Code is amended by striking
			 Temporary
			 minimum and inserting Minimum.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to buildings placed in service after the date of the
			 enactment of this Act.
			
